Exhibit 10.5

 

STOCK GRANT AGREEMENT

 

 

This Agreement is made and entered into as of the March 10, 2014 by and between
Applied Nanotech Holdings, Inc., a Texas corporation (the “Company”), and
Douglas P. Baker (“you”).

 

WHEREAS, the Company in order to induce you to continue and dedicate service to
the Company in a consulting role and to serve as Chief Financial Officer for an
additional period of time agrees to grant you shares of stock as set forth in
this Agreement.

 

WHEREAS, you desire to accept the stock on the terms and conditions of this
Agreement.

 

NOW, THEREFORE, in consideration of and mutual covenants set forth herein and
for other valuable consideration hereinafter set forth, the parties agree as
follows:

 

1. The Grant. Subject to the conditions set forth below, the Company hereby
agrees to grant and deliver to you up to a total of 3,289,580 shares of Stock
(the “Shares”) in three tranches to be granted on the dates set forth below and
subsequently delivered as provided herein.

 

Grant Date Number of Shares September 1, 2014 1,200,000 180 days after closing
of merger with PEN 1,200,000 January 31,2015 The remaining balance

 

2. Reservation of Shares. You understand that (i) the Company does not have the
power to issue or deliver the Shares until the number of shares it is authorized
to issue has been increased and its Certificate of Incorporation has been
amended; (ii) the Company expects to obtain that authorization from its
stockholders in connection with their vote on the proposed merger of the Company
with and into PEN Inc., that will also involve a subsequent merger with
Nanofilm. If and when the Company has sufficient authorized capital stock to
issue to you the Shares to be delivered hereunder and the stock that the Company
can deliver under the Promissory Note being delivered to you today, the Company
will reserve and maintain a reserve of shares to satisfy these obligations to
you.

 

3. Payment of Taxes. You are required to pay cash to the Company (or the
Company’s Subsidiary if you are an employee of a Subsidiary of the Company) for
transmittal to the Internal Revenue Service in an amount equal to applicable
income tax withholding plus all payroll taxes required to be withheld with
respect to a grant of Shares not later than 60 days after each grant date that
falls in 2014, and not later than 30 days after the grant date in 2015. The
amount due is the amount that the Company deems necessary to satisfy its (or its
Subsidiary’s) obligation to pay or withhold federal, state or local income or
other taxes that you incur as a result of the Award. In making that calculation
the Company will value the Shares based on the average of the closing price for
the Shares for the 5 most recent trading days up to and including the grant
date.

 

4. Delivery of Stock. Promptly following payment of the amount due under Section
3, the Company shall cause to be issued and delivered to you a certificate or
other evidence of the number of Shares to which you are entitled, bearing an
appropriate restrictive legend to reflect the fact that the Shares have been
issued without registration under the Securities Act.

1

 

5. Forfeiture. Any Shares with a grant date in 2014 under Section 1 for which
the required payment has not been made under Section 3 within 60 days of the
grant date, will be forfeited. If the payment required under Section 3 for
Shares with a grant date in 2015 has not been made within 30 days of the grant
date those Shares will be forfeited. If one tranche of Shares is forfeited, it
will not affect the grant of any other tranche of Shares.

 

6. Beneficiary. You may designate by notice to the Company a Beneficiary.
“Beneficiary” means one or more persons, trusts or other entities which have
been designated by you, in your most recent written beneficiary designation
filed with the Company, to receive the benefits specified under this Agreement
upon your death. If, upon a your death, there is no designated Beneficiary or
surviving designated Beneficiary, then the term Beneficiary means the persons,
trusts or other entities entitled by will or the laws of descent and
distribution to receive such benefits.

 

7. Compliance with Securities Law.

 

a. You acknowledge and agree that (i) you are not relying upon any determination
by the Company, its affiliates, or any of their respective employees, directors,
officers, attorneys or agents (collectively, the “Company Parties”) as to the
value of the Stock on the date of grant or any other date, (ii) you are not
relying upon any written or oral statement or representation of the Company
Parties regarding the tax effects associated with your execution of this
Agreement and your receipt, holding and any sale of the Shares, and (iii) in
deciding to enter into this Agreement, you are relying on your own judgment and
the judgment of the professionals of your choice with whom you have consulted.
You hereby release, acquit and forever discharge the Company Parties from all
actions, causes of actions, suits, debts, obligations, liabilities, claims,
damages, losses, costs and expenses of any nature whatsoever, known or unknown,
on account of, arising out of, or in any way related to the tax effects
associated with your execution of the Agreement and your receipt, holding and
any sale of the Shares.

 

b. The issuance of Shares will be subject to compliance with all applicable
requirements of federal, state, or foreign law with respect to such securities
and with the requirements of any stock exchange or market system upon which the
Shares may then be listed. No Shares will be issued hereunder if such issuance
would constitute a violation of any applicable federal, state, or foreign
securities laws or other law or regulations or the requirements of any stock
exchange or market system upon which the Shares may then be listed. In addition,
Shares will not be issued hereunder unless (i) a registration statement under
the Securities Act, is at the time of issuance in effect with respect to the
shares issued or (ii) in the opinion of legal counsel to the Company, the shares
issued may be issued in accordance with the terms of an applicable exemption
from the registration requirements of the Act. As a condition to any issuance
hereunder, the Company may require you to satisfy any qualifications that may be
necessary or appropriate to evidence compliance with any applicable law or
regulation and to make any representation or warranty with respect to such
compliance as may be requested by the Company.

 

8. Subdivision or Consolidation; Recapitalization; Reorganization.

 

(a) The existence of this Agreement shall not affect in any way the right or
power of the Board or the stockholders of the Company to make or authorize any
adjustment, recapitalization, reorganization or other change in the Company’s
capital structure or its business, any merger or consolidation of the Company,
any issue of debt or equity securities ahead of or affecting Stock or the rights
thereof, the dissolution or liquidation of the Company or any sale, lease,
exchange or other disposition of all or any part of its assets or business or
any other corporate act or proceeding. In no event will any action taken by the
Company pursuant to this Section 8 result in the creation of deferred
compensation within the meaning of the Nonqualified Deferred Compensation Rules.

2

 

(b) The Shares subject to grant and delivery under this Agreement shall be
subject to adjustment from time to time, in accordance with the following
provisions:

 

(i) If at any time, or from time to time, the Company shall subdivide as a whole
(by reclassification, by a Stock split, by the issuance of a distribution on
Stock payable in Stock, or otherwise) the number of shares of Stock then
outstanding into a greater number of shares of Stock, then the number of shares
of Stock (or other kind of shares or securities) to be granted under Section 1
shall be increased proportionately.

 

(ii) If at any time, or from time to time, the Company shall consolidate as a
whole (by reclassification, by reverse Stock split or otherwise) the number of
shares of Stock then outstanding into a lesser number of shares of Stock, then
the number of shares of Stock (or other kind of shares or securities) to be
granted under Section 1 shall be decreased proportionately.

 

(iii) Adjustments under Subsections 8(b)(i) and (ii) shall be made by the
Company, and its determination as to what adjustments shall be made and the
extent thereof shall be final, binding, and conclusive. No fractional interest
shall be issued on account of any such adjustments.

 

(c) The issuance by the Company of shares of stock of any class or securities
convertible into shares of stock of any class, for cash, property, labor or
services, upon direct sale, upon the exercise of rights or warrants to subscribe
therefor, or upon conversion of shares or obligations of the Company convertible
into such shares or other securities, and in any case whether or not for fair
value, shall not affect, and no adjustment by reason thereof shall be made with
respect to, the number of shares of Stock subject to grant.

 

9. Right of the Company and Subsidiaries to Terminate Services. Nothing in this
Agreement confers upon you the right to continue in the employ of or performing
services for the Company or any Subsidiary, or interfere in any way with the
rights of the Company or any Subsidiary to terminate your employment or service
relationship at any time. Termination of your consulting relationship with the
Company shall have no effect on your rights under this Agreement.

 

10. Furnish Information. You agree to furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirements imposed upon the Company by or under any applicable statute or
regulation.

 

11. Remedies. The Company shall be entitled to recover from you reasonable
attorneys’ fees incurred in connection with the successful enforcement of the
terms and provisions of this Agreement whether by an action to enforce specific
performance or for damages for its breach or otherwise.

3

 

12. No Liability for Good Faith Determinations. The Company and the members of
the Board shall not be liable for any act, omission or determination taken or
made in good faith with respect to this Agreement or the Shares granted
hereunder.

 

13. Execution of Receipts and Releases. Any payment of cash or any issuance or
transfer of shares of Stock or Shares to you, or to your legal representative,
heir, legatee or distributee, in accordance with the provisions hereof, shall,
to the extent thereof, be in full satisfaction of all claims of such Persons
hereunder. The Company may require you or your legal representative, heir,
legatee or distributee, as a condition precedent to such payment or issuance, to
execute a release and receipt therefor in such form as it shall determine.

 

14. No Guarantee of Value. Neither the Company nor the Board guarantee the Stock
of the Company from loss or depreciation.

 

15. Tax and Legal Advice. You understand and acknowledge that you should consult
and have consulted with your tax and legal advisor regarding the tax and legal
consequences of this Agreement. The Company has not provided tax or legal advice
to you with respect to your personal tax situation or the tax or legal
consequences of this Agreement.

 

16. Notices. All notices required or permitted under this Agreement must be in
writing and either personally delivered or sent by e-mail or recognized national
or international courier service with signature required. Notices are delivered
for purposes of this Agreement on the date on which it is actually received by
the person to whom it is properly addressed or, if by courier, two days after
the delivery is made and acknowledged.

 

17. Waiver of Notice. Any person entitled to notice hereunder may waive such
notice in writing.

 

18. Transfer, Assignment, Successors. The Award shall not be transferable other
than by will or the laws of descent and distribution. You may not assign your
rights under this Agreement. This Agreement shall be binding upon you, your
legal representatives, heirs, legatees and distributees, and upon the Company,
its successors and assigns.

 

19. Entire Agreement, Severability. This Agreement, the Promissory Note and the
Piggyback Registration Rights Agreement of even date are the entire agreement
between you and the Company with respect to the Shares to be delivered to you
under this Agreement and stock that may be delivered under the Promissory Note.
If any provision of this Agreement is held to be illegal or invalid for any
reason, the illegality or invalidity shall not affect the remaining provisions
hereof, but such provision shall be fully severable and this Agreement shall be
construed and enforced as if the illegal or invalid provision had never been
included herein.

 

20. Governing Law. All questions arising with respect to the provisions of this
Agreement shall be determined by application of the laws of Delaware, without
giving any effect to any conflict of law provisions thereof, except to the
extent Delaware state law is preempted by federal law. The obligation of the
Company to sell and deliver Stock hereunder is subject to applicable laws and to
the approval of any governmental authority required in connection with the
authorization, issuance, sale, or delivery of such Stock.

4

 

21. Consent to Jurisdiction and Venue. You hereby consent and agree that courts
located in, or having jurisdiction over, Austin, Texas each shall have personal
jurisdiction and proper venue with respect to any dispute between you and the
Company arising in connection with the Restricted Shares or this Agreement. In
any dispute with the Company, you will not raise, and you hereby expressly
waive, any objection or defense to any such jurisdiction as an inconvenient
forum.

 

22. Amendment. This Agreement may only be amended by a writing signed by both
you and the Company. If the Company advises that amendment is necessary or
advisable in light of any addition to or change in any federal or state, tax or
securities law or other law or regulation, which change occurs after the date of
this Agreement and by its terms applies to the grants of Shares, you will not
unreasonably withhold, delay or condition your consent to the amendment.

 

23. Definitions. As used in this Agreement the terms below have the meaning
indicated.

 

(i) “Board” means the Company’s Board of Directors.

 

(ii) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, including regulations thereunder and successor provisions and regulations
thereto.

 

(iii) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, including rules thereunder and successor provisions and rules
thereto.

 

(iv) “Person” means any person or entity of any nature whatsoever, specifically
including an individual, a firm, a company, an entity, a partnership, a limited
liability company, a trust or other entity; a Person, together with that
Person’s Affiliates and Associates (as those terms are defined in Rule 12b-2
under the Exchange Act, provided that “registrant” as used in Rule 12b-2 shall
mean the Company), and any Persons acting as a partnership, limited partnership,
joint venture, association, syndicate or other group (whether or not formally
organized), or otherwise acting jointly or in concert or in a coordinated or
consciously parallel manner (whether or not pursuant to any express agreement),
for the purpose of acquiring, holding, voting or disposing of securities of the
Company with such Person, shall be deemed a single “Person.”

(v) “Securities Act” means the Securities Act of 1933 and the rules and
regulations promulgated thereunder, or any successor law, as it may be amended
from time to time.

 

(vi) “Stock” means the Company’s Common Stock, par value .01 per share, and
after the merger with PEN means Class A Common Stock, par value $0.001 per
share, of PEN and such other securities as may be substituted (or resubstituted)
for Stock under Section 8.

 

(vii) “Subsidiary” means with respect to the Company, any corporation or other
entity of which a majority of the voting power of the voting equity securities
or equity interest is owned, directly or indirectly, by the Company.

5

 

In witness whereof, the parties have executed this Agreement, or caused it to be
duly executed by its authorized representative, on the date first written above.

 

  APPLIED NANOTECH HOLDINGS, INC.           By: /s/ Robert Ronstadt   Robert
Ronstadt, Chairman           /s/ Douglas P. Baker   Douglas P. Baker

 



 

 

 

 

 

 



6



